Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This action is responsive to the Application filed on 6/29/2021.  
This application claims benefit of Priority under 35 U.S.C. §119 (e) from Provisional U.S. Patent Application No 63/045651, filed on 6/29/2020 and Provisional U.S. Patent Application No 63/046021, filed on 6/30/2020.
Claims 1-20 are pending in the case.  Claims 1, 9, and 17 are independent claims.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 9, and 17 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Hanson et al., U.S. Patent No. 6691153 filed on 6/14/2000 (hereinafter Hanson).

As for independent claim 1, Hanson discloses system and method comprising 
receiving, at a client device, a dynamic actionable notification associated with an event at a remote server, the dynamic actionable notification including one or more action items associated with the event 
(Hanson Col 2 Lines 51-53, Lines 59-61, Col 9 Lines 41-49, Col 11 Lines 37-41, Col 9 Lines 41-49, Col 11 Lines 37-41, Col 17 Lines 55-60 disclose receiving dynamic notification, email, with action items associated with event, button that can be selected in dynamic content region 1310 as shown in fig. 18); 
detecting user interaction with the dynamic actionable notification 
(Hanson Col 2 Lines 53-56 (12), Col 5 Lines 24-30, Col 12 Lines 16-17 discloses detecting participant opening the received electronic message); 
retrieving current status of the one or more action items from the remote server 
(Hanson Col 2 Lines 41-47, Hanson Col 4 Lines 51-53, Col 12 Lines 21-24, Col 17 Lines 61-67, Col 18 Lines 1-5 discloses retrieving current status of actionable items, current status of approval or disapproval for dynamic region 1310 from remote server as shown in figs. 18 and 19); and 

(Hanson Col 5 Lines 20-24, Col 17 Lines 55-60, Col 17 Lines 61-67, Col 18 Lines 1-5 discloses displaying updated graphical elements based on current status, button in dynamic content region 1310 are updated with approval or disapproval as shown in fig. 19). 

As for claim 9, claim 9 reflects article of manufacture comprising computer executable instructions for implementing method in claim 1 and is rejected along the same rationale.

As for claim 17, claim 17 reflects article of manufacture comprising computer executable instructions for implementing method in claim 1 and is rejected along the same rationale.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2, 10, and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hanson in view of Bhagwan et al., U.S. Patent Application Publication No. 20180054410, filed on 8/16/2016 (hereinafter Bhagwan).

As for claim 2, limitations of parent claim 1 have been discussed above.  Bhagwan discloses system and method comprising 
determining whether a user has selected an actionable graphical element from the one or more actionable graphical elements 
(Bhagwan paragraph [0012], [0103] discloses determining user selected actionable graphical element, user selects "like" prompt 502 shown in fig. 5); 
upon determining that the user has selected an actionable graphical element, communicating an action item associated with the actionable graphical element to the remote server 

receiving a confirmation message from the remote server once the remote server performs an action on the event based on the action item; and updating the user interface of the dynamic actionable notification to indicate that the action has been completed 
(Bhagwan paragraph [0105] discloses receiving confirmation of action performed, replay from Facebook is received, and updating user interface with update response). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Bhagwan with Hanson for the benefit of being able to “form a connection between an electronic messaging system and another service external to the electronic messaging system and uses the formed link to perform a number of actions on behalf of the user of the electronic messaging system and the other service”, (Bhagwan [Abstract]).

As for claim 10, limitations of parent claim 9 have been discussed above.  Claim 10 reflects article of manufacture comprising computer executable instructions for implementing method in claim 2 and is rejected along the same rationale.

As for claim 18, limitations of parent claim 17 have been discussed above.  Claim 18 reflects article of manufacture comprising computer executable instructions for implementing method in claim 2 and is rejected along the same rationale.


Claims 3 and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hanson in view of Nozoe et al., U.S. Patent No. 5867281, filed on 12/21/1995 (hereinafter Nozoe).

As for claim 3, limitations of parent claim 1 have been discussed above.  Hanson discloses system and method wherein 
the dynamic actionable notification comprises one or more action items 
(Hanson Col 2 Lines 51-53, Lines 59-61, Col 9 Lines 41-49, Col 11 Lines 37-41, Col 9 Lines 41-49, Col 11 Lines 37-41, Col 17 Lines 55-60 disclose receiving dynamic notification, email, with action items associated with event, button that can be selected in dynamic content region 1310 as shown in fig. 18). 

Hanson does not appear to explicitly disclose system and method wherein dynamic actionable notification comprises action item identifiers.  However, Nozoe discloses 
system and method wherein dynamic actionable notification comprises action item identifiers
(Nozoe Col 9 Lines 21-27; Col 12 Lines 20-24 discloses action items having identifiers, buttons have ID). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Nozoe with Hanson for the benefit of being able to “provide an electronic mail system and method which enables recipients of the electronic mail to execute intuitively and easily the processing requested by senders of the received electronic mail”, (Nozoe Col 1 Lines 51-55)

As for claim 11, limitations of parent claim 9 have been discussed above.  Claim 11 reflects article of manufacture comprising computer executable instructions for implementing method in claim 3 and is rejected along the same rationale.

Claims 4 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hanson in view of Nozoe in view of Gupta et al., U.S. Patent Application Publication No. 7222156, filed on 1/25/2001 (hereinafter Gupta).

As for claim 4, limitations of parent claim 3 have been discussed above.  Hanson discloses system and method comprising 
retrieving the current status of the one or more action items from remote server 
(Hanson Col 2 Lines 41-47, Hanson Col 4 Lines 51-53, Col 12 Lines 21-24, Col 17 Lines 61-67, Col 18 Lines 1-5 discloses retrieving current status of actionable items, current status of approval or disapproval for dynamic region 1310 from remote server). 

Hanson does not appear to explicitly disclose system and method comprising notification comprising a status API endpoint that specifies an endpoint of the remote server to be queried.  However, Gupta discloses system and method wherein 
the dynamic actionable notification comprising a API endpoint that specifies an endpoint of the remote server to be queried 
(Gupta Col 4 Lines 61-67, Col 5 1-12, Col 24 Lines 57- 67, Col 25 Lines 1-6, Col 25 Lines 43-50 discloses dynamic actionable notification, email with selectable radio button, comprising API endpoint that specifies an endpoint of the remote server to be queried, email including a URL to the content on the application server). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Gupta with Hanson and Nozoe for the benefit of having a central location for storing collaborative electronic mail such that information can be accessed by multiple email programs. 

As for claim 12, limitations of parent claim 9 have been discussed above.  Claim 12 reflects article of manufacture comprising computer executable instructions for implementing method in claim 4 and is rejected along the same rationale.


Claims 5 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hanson in view of Nozoe in view of Bhagwan in view of Gupta. 

As for claim 5, limitations of parent claim 3 have been discussed above.  Bhagwan discloses system and method comprising 
remote server to contact to push any action items once a user selects an actionable graphical element 
(Bhagwan paragraph [0012], [0086], [0104] discloses pushing action item, selection of "like" prompt, to the remote server, makes automated connection with Facebook server). 
Hanson does not appear to explicitly disclose system and method wherein the dynamic actionable notification comprises a toggle API endpoint that specifies an endpoint of the remote server.  However, Gupta discloses system and method wherein 
the dynamic actionable notification comprises a toggle API endpoint that specifies an endpoint of the remote server 
(Gupta Col 4 Lines 61-67, Col 5 1-12, Col 24 Lines 57- 67, Col 25 Lines 1-6, Col 25 Lines 43-50 discloses dynamic actionable notification, email with selectable radio button, comprising API endpoint that specifies an endpoint of the remote server to be queried, email including a URL to the content on the application server). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Gupta with Hanson, Nozoe, and 

As for claim 13, limitations of parent claim 11 have been discussed above.  Claim 13 reflects article of manufacture comprising computer executable instructions for implementing method in claim 5 and is rejected along the same rationale.


Claims 6-8 and 14-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hanson in view of Nozoe in view of in view of Gupta. 


As for claim 6, limitations of parent claim 4 have been discussed above.  Hanson discloses system and method wherein 
the dynamic actionable notification comprises a prescribed actionable component state parameter that specifies possible states of the one or more actionable graphical elements displayed by the client device 
(Hanson Col 2 Lines 51-53, Lines 59-61,  Col 3 Lines 2-3 , Col 17 Lines 55-60, Col 17 Lines 61-67, Col 18 Lines 1-5 discloses electronic message with dynamic region 1310 comprising parameters that specify possible state of actionable graphical element, buttons can be checked to approve or disapprove purchase order, as shown in figs. 18 and 19). 

As for claim 7, limitations of parent claim 6 have been discussed above.  Hanson discloses system and method wherein 

(Hanson Col 2 Lines 51-53, Lines 59-61,  Col 3 Lines 2-3 , Col 17 Lines 55-60, Col 17 Lines 61-67, Col 18 Lines 1-5 discloses texts corresponding to possible states of actionable graphical element, approve or disapprove text next to selectable buttons, as shown in figs. 18 and 19). 

As for claim 8, limitations of parent claim 7 have been discussed above.  Hanson discloses system and method wherein retrieving the current status of the one or more action items from the remote server comprises: 
communicating a request for the current status of the action items to the remote server, the request comprising the one or more action items; and 
(Hanson Col 2 Lines 41-47, Hanson Col 4 Lines 51-53, Col 12 Lines 21-24, Col 17 Lines 61-67, Col 18 Lines 1-5 discloses communicating with remote server to retrieve current status of actionable items, current status of approval or disapproval for dynamic region 1310 as shown in figs. 18 and 19) 
receiving a state of the one or more action items at a time of the request, a display text associated with the state of the one or more action items, and action text for the corresponding actionable graphical elements 
(Hanson Col 5 Lines 20-24, Col 17 Lines 55-60, Col 17 Lines 61-67, Col 18 Lines 1-5 discloses displaying updated graphical elements based on current status, button in dynamic content region 1310 are updated with approval or disapproval text as shown in fig. 19). 


(Gupta Col 4 Lines 61-67, Col 5 1-12, Col 24 Lines 57- 67, Col 25 Lines 1-6, Col 25 Lines 43-50 discloses dynamic actionable notification, email with selectable radio button, comprising API endpoint that specifies an endpoint of the remote server to be queried, email including a URL to the content on the application server). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Gupta with Hanson and Nozoe for the benefit of having a central location for storing collaborative electronic mail such that information can be accessed by multiple email programs. 

Hanson does not appear to explicitly disclose system and method comprising action item identifiers of the one or more action items.  However, Nozoe discloses system and method comprising action item identifiers of the one or more action items.  
(Nozoe Col 9 Lines 21-27; Col 12 Lines 20-24 discloses action items having identifiers, buttons have ID). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Nozoe with Hanson and Gupta for the benefit of being able to “provide an electronic mail system and method which enables recipients of the electronic mail to execute intuitively and easily the processing requested by senders of the received electronic mail”, (Nozoe Col 1 Lines 51-55). 

As for claim 14, limitations of parent claim 12 have been discussed above.  Claim 14 reflects article of manufacture comprising computer executable instructions for implementing method in claim 6 and is rejected along the same rationale.

As for claim 15, limitations of parent claim 14 have been discussed above.  Claim 15 reflects article of manufacture comprising computer executable instructions for implementing method in claim 7 and is rejected along the same rationale.

As for claim 16, limitations of parent claim 15 have been discussed above.  Claim 16 reflects article of manufacture comprising computer executable instructions for implementing method in claim 8 and is rejected along the same rationale.


Claims 19 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hanson in view of Nozoe in view of Bhagwan in view of Gupta. 

As for claim 19, limitations of parent claim 18 have been discussed above.  Claim 19 reflects article of manufacture comprising computer executable instructions for implementing method in claims 3, 4, 5, 6, and 7 and is rejected along the same rationale.

As for claim 20, limitations of parent claim 19 have been discussed above.  Claim 20 reflects article of manufacture comprising computer executable instructions for implementing method in claim 8 and is rejected along the same rationale.


Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE J PARKER/Primary Examiner, Art Unit 2175